Case 1:18-cv-01316-AJT-MSN Document 25-1 Filed 07/11/19 Page 1 of 4 PageID# 386



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division


     CENTRAL SOURCE LLC,

           Plaintiff,

     v.

     annalcreditreport.co,                        Civil Action No. 1:18-cv-01316-AJT-MSN
     annualcreditreport-transunion.com,
     wwwwannualcreditreport.com,
     annualcreditreporeport.com,
     annualcreditreportg.com,
     getfreeannualcreditreport.com,
     fannualcreditreport.com,
     vannualcreditreport.com,
     qannualcreditreport.com, and
     xannualcreditreport.com,

           Defendants.


                            DECLARATION OF ARI S. MELTZER

           I, Ari S. Meltzer, hereby declare as follows:

           1.      I am an attorney with the law firm Wiley Rein LLP, counsel for Plaintiff

    Central Source LLC (“Plaintiff”).

           2.      I am a member in good standing of the State Bars of Maryland and the

    District of Columbia.

           3.      I submit this Declaration in support of Plaintiff’s Motion for Order to

    Publish Notice of Second Amended Complaint and make this Declaration based on my

    personal knowledge.

           4.      The listed owners of the Internet domain names fannualcreditreport.com,
Case 1:18-cv-01316-AJT-MSN Document 25-1 Filed 07/11/19 Page 2 of 4 PageID# 387



    vannualcreditreport.com, qannualcreditreport.com, and xannualcreditreport.com (the

    “Domain Names”) are identified in Paragraphs 12-15 of the Plaintiff’s Second Amended

    Complaint.

           5.      True and accurate copies of the “Whois” reports for the Domain Names

    are attached to the Second Amended Complaint as Exhibits 7-10 (ECF No. 22).

           6.      On July 11, 2019, we sent a letter on behalf of Plaintiff to the registrant(s)

    of the Domain Names using the e-mail and postal address on file with the registrars of the

    Domain Names notifying the registrant(s) that Plaintiff had filed suit in the United States

    District Court for the Eastern District of Virginia, providing Plaintiff’s notice of intent to

    proceed in rem, and attaching a copy of the Complaint. A true and accurate copy of the

    letter is attached hereto as Attachment 1.


           I declare under penalty of perjury that the foregoing is true and correct.

           Executed on July 11, 2019, in Washington, District of Columbia.




                                                       Ari S. Meltzer
                                                       WILEY REIN LLP
                                                       1776 K Street, N.W.
                                                       Washington, DC 20006
                                                       Telephone: (202) 719-7000
                                                       Fax: (202) 719-7049
                                                       ameltzer@wileyrein.com
Case 1:18-cv-01316-AJT-MSN Document 25-1 Filed 07/11/19 Page 3 of 4 PageID# 388




                Attachment 1
           Case 1:18-cv-01316-AJT-MSN Document 25-1 Filed 07/11/19 Page 4 of 4 PageID# 389




                                                                                              David E. Weslow
1776 K STREET NW         July 11, 2019                                                        202.719.7525
WASHINGTON, DC 20006                                                                          dweslow@wileyrein.com
PHONE     202.719.7000
FAX       202.719.7049
                         VIA E-MAIL AND FIRST CLASS MAIL

                         fannualcreditreport.com, qannualcreditreport.com,
www.wileyrein .com       xannualcreditreport.com
                         Domain Administrator/Fundacion Privacy Services LTD
                         3rd Floor Humbolt Tower, Calle 53 Este
                         Panama City
                         PA
                         fundacionprivacy@protonmail.com

                         vannualcreditreport.com
                         Registration Private/Domains By Proxy, LLC
                         DomainsByProxy.com
                         Scottsdale, AZ 85260
                         vannualcreditreport@domainsbyproxy.com


                         Re:    Notice of Intent to Proceed With In Rem Civil Action

                         Dear Sir or Madam:

                         Our firm represents Central Source LLC. Please find enclosed a Second Amended
                         Complaint that has been filed in the United States District Court for the Eastern District of
                         Virginia asserting claims under the Anticybersquatting Consumer Protection Act, 15 U.S.C.
                         § 1125(d) and the Lanham Act, 15 U.S.C. § 1114(1) against the fannualcreditreport.com,
                         qannualcreditreport.com, xannualcreditreport.com, and vannualcreditreport.com domain
                         names.

                         This correspondence is notice of Central Source’s intent to proceed in rem pursuant to 15
                         U.S.C. § 1125(d)(2)(A)(ii)(II)(aa).

                         Sincerely,

                         /s/ David E. Weslow

                         David E. Weslow

                         Enclosure
